           Case 2:18-cv-01514-JAD-DJA Document 40 Filed 11/08/19 Page 1 of 2



1    Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
2    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
3    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
4    chad.butterfield@wilsonelser.com
     Attorneys for Defendant Acuity,
5    A Mutual Insurance Company
6                                 UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8    BERENICE CASTRO, an individual,                 Case No: 2:18-cv-01514-JAD- DJA
9                   Plaintiff,
                                                     STIPULATION AND ORDER
10   v.                                              SCHEDULING A SETTLEMENT
                                                     CONFERENCE
11   ACUITY, A MUTUAL INSURANCE
     COMPANY; DOES I-V, inclusive; and ROE
12   CORPORATIONS I-V, inclusive,
13                  Defendants.
14            Defendant ACUITY, A MUTUAL INSURANCE COMPANY (“Acuity”), by and through its

15   counsel of record, CHAD C. BUTTERFIELD, ESQ., of the law firm WILSON, ELSER,

16   MOSKOWITZ, EDELMAN & DICKER LLP, and Plaintiff BERENICE CASTRO (“Plaintiff”), by

17   and through her counsel of record, DAVID F. SAMPSON, ESQ., of the LAW OFFICE OF DAVID

18   SAMPSON, hereby stipulate and agree to participate in a settlement conference before a magistrate

19   judge under LR 16-5, as the parties would like to pursue settlement opportunities pending the

20   Court’s ruling on Acuity’s motion for summary judgment.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     1537963v.1
        Case 2:18-cv-01514-JAD-DJA Document 40 Filed 11/08/19 Page 2 of 2




1            The parties therefore request an order setting this case for a settlement conference before a

2    magistrate judge.

3    DATED this 8th day of November, 2019.                  DATED this 8th day of November, 2019.
4
     WILSON, ELSER, MOSKOWITZ,                              LAW OFFICE OF DAVID SAMPSON
5    EDELMAN & DICKER LLP

6
     BY: /s/ Chad C. Butterfield                            BY: /s/ David F. Sampson
7
         Chad C. Butterfield, Esq.                              David F. Sampson, Esq.
8        Nevada Bar No. 10532                                   Nevada Bar No. 6811
         300 South Fourth Street, 11th Floor                    630 S. 3rd Street
9        Las Vegas, Nevada 89101                                Las Vegas, Nevada 89101
         Attorney for Defendant Acuity,                         Attorney for Plaintiff Berenice Castro
10       A Mutual Insurance Company
11
                                                   ORDER
12
             GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that the parties shall participate in
13
     aamandatory
       mandatory   settlement
                 settlement    conference.
                            conference beforeThe court willjudge.
                                              a magistrate  enter a separate order with further
14
     detailsDated this _____
            regarding        day of November,
                        the settlement        2019.
                                       conference.
15
          Dated this 14th day of November, 2019.
16

17                                               ____________________________________                 ___
                                                  UNITED STATES DISTRICT JUDGE
                                                 Daniel J. Albregts
18
                                                 United States Magistrate Judge
19

20

21

22

23

24

25

26

27
28
                                                      -2-
     1537963v.1
